DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “determining from SSS_X a vehicle X-axis relative velocity (SSS_X_Rel_Vel); determining from SSS_Y a vehicle Y-axis relative velocity (SSS_Y_Rel_Vel); and comparing SSS_X_Rel_Vel to SSS_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event.” should be changed to -- determining from the SSS_X a vehicle X-axis relative velocity (SSS_X_Rel_Vel); determining from the SSS_Y a vehicle Y-axis relative velocity (SSS_Y_Rel_Vel); and comparing the SSS_X_Rel_Vel to the SSS_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “wherein comparing SSS_X_Rel_Vel to SSS_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event comprises: classifying the side impact crash event as a barrier side impact crash event in response to determining a comparatively high SSS_Y_Rel_Vel in relation to the SSS_X_Rel_Vel; and classifying the side impact crash event as a pole side impact crash event in response to determining a comparatively low SSS_Y_Rel_Vel in relation to the SSS_X_Rel_Vel” should be changed to -- wherein comparing the SSS_X_Rel_Vel to the SSS_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event comprises: classifying the side impact said SSS_Y_Rel_Vel in relation to the SSS_X_Rel_Vel; and classifying the side impact crash event as a pole side impact crash event in response to determining a comparatively low said SSS_Y_Rel_Vel in relation to the SSS_X_Rel_Vel--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “determining from ACU_X a vehicle X-axis relative velocity (ACU_X_Rel_Vel); determining from ACU_Y a vehicle Y-axis relative velocity (ACU_Y_Rel_Vel); and comparing ACU_X_Rel_Vel to ACU_Y_Rel_Vel to discriminate the pole side impact crash event from the barrier side impact crash event” should be changed to --determining from the ACU_X a vehicle X-axis relative velocity (ACU_X_Rel_Vel); determining from the ACU_Y a vehicle Y-axis relative velocity (ACU_Y_Rel_Vel); and comparing the ACU_X_Rel_Vel to the ACU_Y_Rel_Vel to discriminate the pole side impact crash event from the barrier side impact crash event--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “wherein comparing ACU_X_Rel_Vel to ACU_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event comprises: classifying the side impact crash event as a barrier side impact crash event in response to determining a comparatively high ACU_Y_Rel_Vel in relation to the ACU_X_Rel_Vel; and classifying the side impact crash event as a pole side impact crash event in response to determining a comparatively low ACU_Y_Rel_Vel in relation to the ACU_X_Rel_Vel” should be changed to --wherein comparing the ACU_X_Rel_Vel to the ACU_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event comprises: classifying the side impact crash event as the barrier side impact crash event in response to determining a said ACU_Y_Rel_Vel in relation to the ACU_X_Rel_Vel; and classifying the side impact crash event as a pole side impact crash event in response to determining a comparatively low said ACU_Y_Rel_Vel in relation to the ACU_X_Rel_Vel--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “determining from LBP_SIS_X an impact side X-axis relative displacement (LBP_X_Rel_Displ); determining from LBP_SIS_Y an impact side Y-axis relative velocity (LBP_Y_Rel_Vel); and comparing LBP_X_Rel_Displ to LBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event on the impact side of the vehicle.” should be changed to -- determining from the LBP_SIS_X an impact side X-axis relative displacement (LBP_X_Rel_Displ); determining from the LBP_SIS_Y an impact side Y-axis relative velocity (LBP_Y_Rel_Vel); and comparing the LBP_X_Rel_Displ to the LBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event on the impact side of the vehicle.--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “wherein comparing LBP_X_Rel_Displ to LBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event on the impact side of the vehicle comprises” should be changed to -- wherein comparing the LBP_X_Rel_Displ to the LBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event on the impact side of the vehicle comprises--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “determining from RBP_SIS_X a non-impact side X-axis relative displacement (RBP_X_Rel_Displ); determining from RBP_SIS_Y a non-impact side Y-axis relative velocity (RBP_Y_Rel_Vel); and comparing the RBP_SIS_X a non-impact side X-axis relative displacement (RBP_X_Rel_Displ); determining from the RBP_SIS_Y a non-impact side Y-axis relative velocity (RBP_Y_Rel_Vel); and comparing the RBP_X_Rel_Displ to the RBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event on the impact side of the vehicle.--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “wherein comparing RBP_X_Rel_Displ to RBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event on the impact side of the vehicle comprises” should be changed to --wherein comparing the RBP_X_Rel_Displ to the RBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event on the impact side of the vehicle comprises--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “determining from SSS_Y a vehicle Y-axis relative velocity (SSS_Y_Rel_Vel); determining from ACU_Y a vehicle Y-axis relative velocity (ACU_Y_Rel_Vel); and comparing SSS_Y_Rel_Vel to ACU_Y_Rel_Vel to classify a side impact crash event as rear pole side impact crash or a front side impact crash event.” should be changed to -- determining from the SSS_Y a vehicle Y-axis relative velocity (SSS_Y_Rel_Vel); determining from the ACU_Y a vehicle Y-axis relative velocity (ACU_Y_Rel_Vel); and comparing the SSS_Y_Rel_Vel to the ACU_Y_Rel_Vel to .--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “wherein comparing SSS_Y_Rel_Vel to ACU_Y_Rel_Vel to classify a side impact crash event as rear pole side impact crash or a front side impact crash event comprises” should be changed to -- wherein comparing the SSS_Y_Rel_Vel to the ACU_Y_Rel_Vel to classify a side impact crash event as rear pole side impact crash or a front side impact crash event comprises--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the vehicle".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0001821A1 (“Yoshida”).
As per claim 1 Yoshida discloses
A method for controlling an actuatable safety device for helping to protect a vehicle occupant, the method comprising:
sensing a plurality of vehicle acceleration parameters (see at least Yoshida, para. [0035]: The satellite collision sensor 16 is configured to generate an output corresponding to the acceleration acting on the vehicle 1. Specifically, in the present embodiment, the satellite collision sensor 16 is a biaxial acceleration sensor capable of outputting a combined waveform of the longitudinal direction acceleration and the left-right direction acceleration. The left-right direction acceleration is also referred to as a lateral acceleration or an acceleration in the Y direction.);
executing one or more metrics that evaluate the acceleration parameters to determine whether vehicle crash thresholds are exceeded and producing crash event indications in response thereto (see at least Yoshida, para. [0053-0055]: The collision detection unit 24 detects occurrence of a collision between the vehicle 1 and an object B based on the acceleration acquired by the built-in collision sensor 12a and the satellite collision sensor 16. Specifically, in the present embodiment, the collision detection unit 24 determines that a collision has occurred when both of the following two conditions are satisfied. Acceleration detection value GF from built-in collision sensor 12a>Threshold GFth. Acceleration detection value GS from satellite collision sensor 16>Threshold GSth. & para. [0063]: Further, the collision detection unit 24 detects occurrence of a collision based on a combined waveform between the X-direction acceleration and the Y-direction acceleration at the satellite collision sensor 16, which is a biaxial sensor. When both the result of the collision occurrence detection by the built-in collision sensor 12a and the result of the collision occurrence detection by the satellite collision sensor 16 are affirmative, the collision detection unit 24 outputs a collision affirmative signal to drive the occupant protection device(s) 11.);
evaluating the crash event indications to identify a pole side impact (see at least Yoshida, para. [0066]: In addition, the collision form estimation unit 22 estimates the collision form based on the distance, direction, relative velocity, and collision probability acquired as object detection results. Specifically, the collision form estimation unit 22 estimates the collision form based on the collision probability in the first region R1, the second region R2, and the third region R3. The first region R1 is a region ahead of the vehicle 1. The second region R2 is a region shifted in the vehicle width direction so that it is on one side of the first region R1. The third region R3 is a region shifted in the vehicle width direction so that it is on the other side of the first region R1. Therefore, the collision form can be estimated with good accuracy. & para. [0072]: Specifically, the driving control device 12 determines whether any one of PC>PCth1, PR>PRth1, and PL>PLth1 is satisfied. PC is the presence probability in the first region R1. PR is the presence probability in the second region R2. PL is the presence probability in the third region R3. PCth1, PRth1, and PLth1 are reference values for determining the presence or absence of an object B that may collide with the vehicle in step 302.); and
controlling deployment of the actuatable safety device in response to identifying the pole side impact crash event (see at least Yoshida, para. [0064]: The driving control device 25 selects which of the occupant protection devices 11 should be driven when a collision occurs based on the collision form estimated by the collision form estimation unit 22. Further, the driving control device 25 drives one or more selected occupant protection devices 11 when it is determined that a collision has occurred, in other words, when a collision is detected and the collision detection unit 24 outputs a collision affirmative signal. & para. [0078]: In step 305, the driving control device 12, that is, the collision detection unit 24 determines whether a collision has occurred. When it is determined that a collision has not occurred (that is, step 305=NO), the process returns to step 301. On the other hand, when it is determined that a collision has occurred (that is, step 305=YES), the process proceeds to step 306. In step 306, the driving control device 12, that is, the driving control device 25 selectively drives the occupant protection device(s) 11 corresponding to the collision form estimated in step 304.).

As per claim 16 Yoshida discloses
A vehicle safety system comprising:
one or more vehicle safety devices (see at least Yoshida, para. [0025]: The vehicle 1 is provided with a plurality of occupant protection devices 11. Specifically, corresponding to the front seats, a driver's seat front airbag 11a, a passenger's seat front airbag 11b, a driver's seat side airbag 11c, and a passenger's seat side airbag 11d are provided. The driver's seat front airbag 11a is provided to be deployed in front of the upper body of the occupant seated in the driver's seat.); and
a controller configured to execute the method recited in claim 1 and to actuate the one or more vehicle safety devices in response thereto (see at least Yoshida, para. [0029-0030]: The occupant protection system 10 includes a driving control device 12 in addition to the multiple occupant protection devices 11 described above. The driving control device 12 is an in-vehicle microcomputer which may also be referred to as an airbag ECU or a protection device ECU, and it is configured to control the driving of the occupant protection device 11.).

As per claim 18 Yoshida discloses
wherein the one or more vehicle safety devices comprise at least one of a side airbag and a curtain airbag (see at least Yoshida, para. [0025]: The vehicle 1 is provided with a plurality of occupant protection devices 11. Specifically, corresponding to the front seats, a driver's seat front airbag 11a, a passenger's seat front airbag 11b, a driver's seat side airbag 11c, and a passenger's seat side airbag 11d are provided. The driver's seat front airbag 11a is provided to be deployed in front of the upper body of the occupant seated in the driver's seat.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of US 2009/0256339A1 (“Mampe”).
As per claim 2 Yoshida does not explicitly disclose
wherein identifying the pole side impact crash event comprises discriminating the pole side impact crash event from a barrier side impact crash event.
Mampe teaches
wherein identifying the pole side impact crash event comprises discriminating the pole side impact crash event from a barrier side impact crash event (see at least Mampe, para. [0040]: Because the SRS control unit 10 is not located in the traditional position(s) (i.e., under/behind the instrument panel 74, under/behind the center console 75, and/or in or on the floor tunnel 73 in a frontward area of the vehicle), there is an opportunity to utilize these now vacant traditional position(s) to include sensors or other devices that can improve the speed, accuracy, etc., of the SRS. In particular, a multi-axis satellite sensor 25 can be located in these traditional position(s) to further improve front crash performance for the SRS control unit 10. In addition, the rearward position of the SRS control unit 10 in this embodiment improves its ability to detect side pole or barrier impacts (i.e., side impacts against an object 81). The signal strength from the side impact sensor(s) 22 is improved. In addition, time may be reduced in which the signal propagates via the cross member 72b to the SRS control unit 10 when a side sensor is located in the SRS control unit 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of identifying the pole side impact crash event comprises discriminating the pole side impact crash event from a barrier side impact crash event of Mampe in order to improve front crash performance (see at least Mampe, para. [0040]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Mampe, further in view of US 6170864B1 (“Fujita”).
As per claim 3 Yoshida discloses
a satellite safety sensor (see at least Yoshida, para. [0126]: Specifically, for example, a satellite collision sensor 16 may be provided at each of the right and left side-members 6.).
However Yoshida does not explicitly disclose 

measuring via a biaxial sensor (SS) a vehicle X-axis acceleration (BS_X) and a vehicle Y-axis acceleration (BS_Y);
determining from BS_X a vehicle X-axis relative velocity;
determining from BS_Y a vehicle Y-axis relative velocity;
comparing BS_X_Rel_Vel to BS_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event.
Fujita teaches
wherein discriminating the pole side impact crash event from the barrier side impact crash event comprises:
measuring via a biaxial sensor a vehicle X-axis acceleration (BS_X) and a vehicle Y-axis acceleration (BS_Y) (see at least Fujita, col. 25 lines 34-40: The biaxial sensor 90 detects the direction of an impact applied to the vehicle. More concretely the biaxial sensor 90 always measures a deceleration Gx applied in the direction of the length of the vehicle 46 (hereinafter referred to as the direction x) and a deceleration Gy applied in the direction of the width of the vehicle 46 (hereinafter referred to as the direction y) as shown in FIG. 23.);
determining from BS_X a vehicle X-axis relative velocity (see at least Fujita, col. 25 lines 50-60: As shown in FIG. 22, the integration unit 94 in the threshold variation pattern changing unit 92 integrates the measurements Gx and Gy output from the biaxial sensor 90 (that is, the decelerations in the directions x and y) once with respect to the time t, so as to yield an integral intg.Gxdt in the direction x and an integral intg.Gydt in the direction y. The value obtained by integrating the deceleration once with respect to the time t represents the velocity v of a non-stationary object in the vehicle as mentioned above, and the integrals .intg.Gxdt and .intg.Gydt thus respectively denote the velocities of the non-stationary object in the direction x and in the direction y.);
determining from BS_Y a vehicle Y-axis relative velocity (see at least Fujita, col. 25 lines 50-60: As shown in FIG. 22, the integration unit 94 in the threshold variation pattern changing unit 92 integrates the measurements Gx and Gy output from the biaxial sensor 90 (that is, the decelerations in the directions x and y) once with respect to the time t, so as to yield an integral intg.Gxdt in the direction x and an integral intg.Gydt in the direction y. The value obtained by integrating the deceleration once with respect to the time t represents the velocity v of a non-stationary object in the vehicle as mentioned above, and the integrals .intg.Gxdt and .intg.Gydt thus respectively denote the velocities of the non-stationary object in the direction x and in the direction y.);
comparing BS_X_Rel_Vel to BS_Y_Rel_Vel to classify an impact crash event as an oblique impact crash event or a barrier side impact crash event (see at least Fujita, col. 26 lines 8-24: FIGS. 24(a) and 24(b) are characteristic charts showing the integrals .intg.Gxdt and .intg.Gydt in the directions x and y obtained by the integration unit 94 of FIG. 22 in a rectangular coordinate system. The integral .intg.Gxdt in the direction x is plotted as ordinate and the integral .intg.Gydt in the direction y as abscissa. FIG. 24(a) shows integral curves in the case of an oblique collision of a vehicle S1 against a vehicle S0 and in the case of an oblique side collision of a vehicle S2 against the vehicle S0. M1 denotes an integral curve in the case of an oblique collision of the vehicle S1, and M2 denotes an integral curve in the case of an oblique side collision of the vehicle S2. N1 represents the direction of an impact applied to the vehicle S0 when the vehicle S1 collides against the vehicle S0, and N2 represents the direction of an impact applied to the vehicle S0 when the vehicle S2 collides against the vehicle S0.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of measuring via a biaxial sensor (SS) a vehicle X-axis acceleration (BS_X) and a vehicle Y-axis acceleration (BS_Y), determining from BS_X a vehicle X-axis relative velocity; determining from BS_Y a vehicle Y-axis relative velocity of Fujita in order to enable a passive vehicle occupant restraint to be activated with high accuracy, irrespective of the type of a collision (see at least Fujita, col. 2 lines 24-25).
Mampe teaches
classify a side impact crash event as an pole side impact crash event or a barrier side impact crash event (see at least Mampe, para. [0040]: Because the SRS control unit 10 is not located in the traditional position(s) (i.e., under/behind the instrument panel 74, under/behind the center console 75, and/or in or on the floor tunnel 73 in a frontward area of the vehicle), there is an opportunity to utilize these now vacant traditional position(s) to include sensors or other devices that can improve the speed, accuracy, etc., of the SRS. In particular, a multi-axis satellite sensor 25 can be located in these traditional position(s) to further improve front crash performance for the SRS control unit 10. In addition, the rearward position of the SRS control unit 10 in this embodiment improves its ability to detect side pole or barrier impacts (i.e., side impacts against an object 81). The signal strength from the side impact sensor(s) 22 is improved. In addition, time may be reduced in which the signal propagates via the cross member 72b to the SRS control unit 10 when a side sensor is located in the SRS control unit 10.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of classify a side impact crash event as an pole side impact crash event or a barrier side impact crash event of Mampe in order to improve front crash performance (see at least Mampe, para. [0040]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Mampe, in view of Fujita, in view of US 2015/0266439A1 (“Foo”), further in view of US 2017/0232919A1 (“Miyata”).
As per claim 4 Yoshida does not explicitly disclose
wherein comparing SSS_X_Rel_Vel to SSS_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event comprises:
classifying the side impact crash event as a barrier side impact crash event in response to determining a comparatively high SSS_Y_Rel_Vel in relation to the SSS_X_Rel_Vel; and
classifying the side impact crash event as a pole side impact crash event in response to determining a comparatively low SSS_Y_Rel_Vel in relation to the SSS_X_Rel_Vel.
Foo teaches
wherein comparing SSS_X_Rel_Vel to SSS_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event comprises:
classifying the side impact crash event as a barrier side impact crash event in response to determining a comparatively high SSS_Y_Rel_Vel in relation to the SSS_X_Rel_Vel (see at least Foo, Fig. 4 & para. [0045]: In particular, in FIG.4, the event classification function monitors LBX-SIS Rel Vel values as a function of RBX-SIS Rel Vel values. Again, these velocity values are determined from the acceleration sensor signal values such as by integration. If the determine velocity values fall into area 100, the base deployment algorithm 86 will be used to control deployment of the restraining devices 24, 30, and 32. If the determined values fall into areas 102, 104, or 106, the enhanced deployment algorithm 88 will be OR'ed with the base deployment algorithm to control deployment of the restraining devices 24 and AND'ed with the base deployment algorithm to control deployment of the side curtains 30, 32. both resulting in a quicker TTF (time-to-fire or time-to-de ploy) as described in more detail below. The values falling within area 102 indicate (i.e., classified as) the vehicle event is a left side high speed angular crash event, a small overlap crash event, or a crash event into an offset deformable barrier (“ODB) by the left side of the vehicle. The values falling within area 104 indicate (i.e., classified as) the event is a high speed crash into a front rigid barrier (“FRB) or into an ODB. The values falling within the area 106 indicate (i.e., classified as) the event is a right side high speed angular crash event, a small overlap crash event, or a crash event into an ODB by the right side of the vehicle.); and
classifying the side impact crash event as a side impact crash event in response to determining a comparatively low SSS_Y_Rel_Vel in relation to the SSS_X_Rel_Vel (see at least Foo, Fig. 4 & para. [0045]: In particular, in FIG.4, the event classification function monitors LBX-SIS Rel Vel values as a function of RBX-SIS Rel Vel values. Again, these velocity values are determined from the acceleration sensor signal values such as by integration. If the determine velocity values fall into area 100, the base deployment algorithm 86 will be used to control deployment of the restraining devices 24, 30, and 32. If the determined values fall into areas 102, 104, or 106, the enhanced deployment algorithm 88 will be OR'ed with the base deployment algorithm to control deployment of the restraining devices 24 and AND'ed with the base deployment algorithm to control deployment of the side curtains 30, 32. both resulting in a quicker TTF (time-to-fire or time-to-de ploy) as described in more detail below. The values falling within area 102 indicate (i.e., classified as) the vehicle event is a left side high speed angular crash event, a small overlap crash event, or a crash event into an offset deformable barrier (“ODB) by the left side of the vehicle. The values falling within area 104 indicate (i.e., classified as) the event is a high speed crash into a front rigid barrier (“FRB) or into an ODB. The values falling within the area 106 indicate (i.e., classified as) the event is a right side high speed angular crash event, a small overlap crash event, or a crash event into an ODB by the right side of the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of wherein comparing SSS_X_Rel_Vel to SSS_Y_Rel_Vel to classify a side impact crash event as a barrier side impact crash event comprises classifying the side impact crash event as a barrier side impact crash event in response to determining a comparatively high SSS_Y_Rel_Vel in relation to the SSS_X_Rel_Vel, and classifying the side impact crash event as a pole side impact crash event in response to determining a comparatively low SSS_Y_Rel_Vel in relation to the SSS_X_Rel_Vel of Foo in order to provide multi-region enhanced discrimination of vehicle crash events using an event classification arrangement that can discriminate a high speed frontal rigid barrier impact event, an offset deformable barrier impact event, an oblique angular frontal rigid barrier impact event, and a small/narrow overlap impact event (see at least Foo, para. [0002]).
Miyata teaches
classifying a pole collision (see at least Miyata, para. [0090]: When the collision form is a pole collision shown in (B) of FIG. 3, a center portion of the vehicle body deforms backward of the vehicle body, and the front portion of the vehicle body (front member FRM) bends (refer to FIG. 22B). Therefore, the front left sensor 41 and the front right sensor 42 respectively move in directions (hereinafter referred to as “vehicle inside directions”) toward a center line CL in the vehicle widthwise direction extending in the front-rear direction of the vehicle. Thus, the “left sensor movement amount SLy(t) and the right sensor movement amount SRy(t)” after occurrence of the pole collision are approximately equal to each other. In other words, when the left sensor movement amount SLy(t) increases by a value A, the right sensor movement amount SRy(t) also increases by a value substantially equal to the value A. Therefore, as illustrated in (B) of FIG. 3, the locus of the point P after the occurrence of the pole collision draws a waveform in which the right sensor movement amount SRy(t) and the left sensor movement amount SLy(t) maintain a directly proportional relationship (that is, are both positive values and change while maintaining a one-to-one relationship). Further, the point P departs from the origin as time elapses.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of classifying a pole collision of Miyata in order to more precisely discriminate between collision forms, thereby carrying out more appropriate activation control (see at least Miyata, para. [0009]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Mampe, in view of Miyata, further in view of Fujita.
As per claim 5 Yoshida does not explicitly disclose
wherein discriminating the pole side impact crash event from the barrier side impact crash event comprises:
measuring via an airbag control unit (ACU) a vehicle X-axis acceleration (ACU_X) and a vehicle Y-axis acceleration (ACU_Y);

determining from ACU_Y a vehicle Y-axis relative velocity (ACU_Y_Rel_Vel); and
comparing ACU_X_Rel_Vel to ACU_Y_Rel_Vel to discriminate the pole side impact crash event from the barrier side impact crash event.
Miyata teaches
wherein discriminating the pole side impact crash event from the barrier side impact crash event comprises:
measuring via an airbag control unit (ACU) a vehicle X-axis acceleration (ACU_X) and a vehicle Y-axis acceleration (ACU_Y) (see at least Miyata, para. [0072]: The first device includes a front left sensor (front left side acceleration sensor) 41, a front right sensor (front right side acceleration sensor) 42, a floor sensor (floor acceleration sensor) 43, other sensors 44 (for example, a vehicle velocity sensor, not shown in FIG. 1) and an airbag ECU (activation control ECU) 45. & para. [0074-0075]: The front left sensor 41 is configured to detect an acceleration in the vehicle front-rear direction acting on the front left sensor 41 itself (hereinafter referred to as “front/rear acceleration GLx”). The front/rear acceleration GLx is set to represent an acceleration toward a vehicle rear direction as a positive value. The front left sensor 41 is configured to further detect an acceleration in the vehicle widthwise direction acting on the front left sensor 41 itself (hereinafter referred to as “widthwise direction acceleration GLy” or “first lateral acceleration GLy”). The widthwise direction acceleration GLy is set to represent an acceleration toward an inside of the vehicle (namely, a right direction with respect to a forward direction of the vehicle) as a positive value. & para. [0081]: The airbag ECU 45 (hereinafter also simply referred to as “ECU 45”) is fixed to the floor constituting the cabin. The ECU 45 is connected to the front left sensor 41, the front right sensor 42 and the floor sensor 43, and is configured to receive the respective accelerations detected by those sensors.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of measuring via an airbag control unit (ACU) a vehicle X-axis acceleration (ACU_X) and a vehicle Y-axis acceleration (ACU_Y) of Miyata in order to more precisely discriminate between collision forms, thereby carrying out more appropriate activation control (see at least Miyata, para. [0009]).
Fujita teaches
determining from BS_X a vehicle X-axis relative velocity (BS_X_Rel_Vel) (see at least Fujita, col. 25 lines 50-60: As shown in FIG. 22, the integration unit 94 in the threshold variation pattern changing unit 92 integrates the measurements Gx and Gy output from the biaxial sensor 90 (that is, the decelerations in the directions x and y) once with respect to the time t, so as to yield an integral intg.Gxdt in the direction x and an integral intg.Gydt in the direction y. The value obtained by integrating the deceleration once with respect to the time t represents the velocity v of a non-stationary object in the vehicle as mentioned above, and the integrals .intg.Gxdt and .intg.Gydt thus respectively denote the velocities of the non-stationary object in the direction x and in the direction y.);
determining from BS_Y a vehicle Y-axis relative velocity (BS_Y_Rel_Vel) (see at least Fujita, col. 25 lines 50-60: As shown in FIG. 22, the integration unit 94 in the threshold variation pattern changing unit 92 integrates the measurements Gx and Gy output from the biaxial sensor 90 (that is, the decelerations in the directions x and y) once with respect to the time t, so as to yield an integral intg.Gxdt in the direction x and an integral intg.Gydt in the direction y. The value obtained by integrating the deceleration once with respect to the time t represents the velocity v of a non-stationary object in the vehicle as mentioned above, and the integrals .intg.Gxdt and .intg.Gydt thus respectively denote the velocities of the non-stationary object in the direction x and in the direction y.); and
comparing BS_X_Rel_Vel to BS_Y_Rel_Vel to discriminate the pole side impact crash event from the barrier side impact crash event (see at least Fujita, col. 26 lines 8-24: FIGS. 24(a) and 24(b) are characteristic charts showing the integrals .intg.Gxdt and .intg.Gydt in the directions x and y obtained by the integration unit 94 of FIG. 22 in a rectangular coordinate system. The integral .intg.Gxdt in the direction x is plotted as ordinate and the integral .intg.Gydt in the direction y as abscissa. FIG. 24(a) shows integral curves in the case of an oblique collision of a vehicle S1 against a vehicle S0 and in the case of an oblique side collision of a vehicle S2 against the vehicle S0. M1 denotes an integral curve in the case of an oblique collision of the vehicle S1, and M2 denotes an integral curve in the case of an oblique side collision of the vehicle S2. N1 represents the direction of an impact applied to the vehicle S0 when the vehicle S1 collides against the vehicle S0, and N2 represents the direction of an impact applied to the vehicle S0 when the vehicle S2 collides against the vehicle S0.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of measuring via a biaxial sensor (BS) a vehicle X-axis acceleration (BS_X) and a vehicle Y-axis acceleration (BS_Y), determining from BS_X a vehicle X-axis relative velocity, determining from BS_Y a vehicle Y-axis relative velocity of Fujita in order to enable a passive vehicle occupant restraint to be activated with high accuracy, irrespective of the type of a collision (see at least Fujita, col. 2 lines 24-25).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Mampe, in view of Miyata, in view of Fujita, further in view of Foo.
As per claim 6 Yoshida does not explicitly disclose
wherein comparing ACU_X_Rel_Vel to ACU_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event comprises:
classifying the side impact crash event as a barrier side impact crash event in response to determining a comparatively high ACU_Y_Rel_Vel in relation to the ACU_X_Rel_Vel; and
classifying the side impact crash event as a pole side impact crash event in response to determining a comparatively low ACU_Y_Rel_Vel in relation to the ACU_X_Rel_Vel.
Miyata teaches
discriminating an impact through an airbag control unit (ACU) measuring the ACU _X in relation to ACU_Y (see at least Miyata, para. [0072]: The first device includes a front left sensor (front left side acceleration sensor) 41, a front right sensor (front right side acceleration sensor) 42, a floor sensor (floor acceleration sensor) 43, other sensors 44 (for example, a vehicle velocity sensor, not shown in FIG. 1) and an airbag ECU (activation control ECU) 45. & para. [0074-0075]: The front left sensor 41 is configured to detect an acceleration in the vehicle front-rear direction acting on the front left sensor 41 itself (hereinafter referred to as “front/rear acceleration GLx”). The front/rear acceleration GLx is set to represent an acceleration toward a vehicle rear direction as a positive value. The front left sensor 41 is configured to further detect an acceleration in the vehicle widthwise direction acting on the front left sensor 41 itself (hereinafter referred to as “widthwise direction acceleration GLy” or “first lateral acceleration GLy”). The widthwise direction acceleration GLy is set to represent an acceleration toward an inside of the vehicle (namely, a right direction with respect to a forward direction of the vehicle) as a positive value. & para. [0081]: The airbag ECU 45 (hereinafter also simply referred to as “ECU 45”) is fixed to the floor constituting the cabin. The ECU 45 is connected to the front left sensor 41, the front right sensor 42 and the floor sensor 43, and is configured to receive the respective accelerations detected by those sensors. & para. [0086]: FIG. 3 is a table for showing respective relationships between the collision form and a locus of a point determined by the left sensor movement amount and the right sensor movement amount. A description is now given of each of the collision forms. It should be noted that a “discrimination map A” of FIG. 3 is a graph in which a horizontal axis (X axis) represents the left sensor movement amount and a vertical axis (Y axis) represents the right sensor movement amount, and is stored in the ROM. Further, “waveform in discrimination map A” of FIG. 3 is a locus drawn by a point P (=(SLy(t), SRy(t)) determined by the left sensor movement amount SLy(t) and the right sensor movement amount SRy(t) as time t elapses.),
classifying a pole collision (see at least Miyata, para. [0090]: When the collision form is a pole collision shown in (B) of FIG. 3, a center portion of the vehicle body deforms backward of the vehicle body, and the front portion of the vehicle body (front member FRM) bends (refer to FIG. 22B). Therefore, the front left sensor 41 and the front right sensor 42 respectively move in directions (hereinafter referred to as “vehicle inside directions”) toward a center line CL in the vehicle widthwise direction extending in the front-rear direction of the vehicle. Thus, the “left sensor movement amount SLy(t) and the right sensor movement amount SRy(t)” after occurrence of the pole collision are approximately equal to each other. In other words, when the left sensor movement amount SLy(t) increases by a value A, the right sensor movement amount SRy(t) also increases by a value substantially equal to the value A. Therefore, as illustrated in (B) of FIG. 3, the locus of the point P after the occurrence of the pole collision draws a waveform in which the right sensor movement amount SRy(t) and the left sensor movement amount SLy(t) maintain a directly proportional relationship (that is, are both positive values and change while maintaining a one-to-one relationship). Further, the point P departs from the origin as time elapses.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of discriminating an impact through an airbag control unit (ACU) measuring the ACU _X in relation to ACU_Y of Miyata in order to more precisely discriminate between collision forms, thereby carrying out more appropriate activation control (see at least Miyata, para. [0009]).
Foo teaches
wherein comparing ACU_X_Rel_Vel to ACU_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event comprises:
classifying the side impact crash event as a barrier side impact crash event in response to determining a comparatively high RBY_Y_Rel_Vel in relation to the RBX_X_Rel_Vel (see at least Foo, Fig. 4 & para. [0045]: In particular, in FIG.4, the event classification function monitors LBX-SIS Rel Vel values as a function of RBX-SIS Rel Vel values. Again, these velocity values are determined from the acceleration sensor signal values such as by integration. If the determine velocity values fall into area 100, the base deployment algorithm 86 will be used to control deployment of the restraining devices 24, 30, and 32. If the determined values fall into areas 102, 104, or 106, the enhanced deployment algorithm 88 will be OR'ed with the base deployment algorithm to control deployment of the restraining devices 24 and AND'ed with the base deployment algorithm to control deployment of the side curtains 30, 32. both resulting in a quicker TTF (time-to-fire or time-to-de ploy) as described in more detail below. The values falling within area 102 indicate (i.e., classified as) the vehicle event is a left side high speed angular crash event, a small overlap crash event, or a crash event into an offset deformable barrier (“ODB) by the left side of the vehicle. The values falling within area 104 indicate (i.e., classified as) the event is a high speed crash into a front rigid barrier (“FRB) or into an ODB. The values falling within the area 106 indicate (i.e., classified as) the event is a right side high speed angular crash event, a small overlap crash event, or a crash event into an ODB by the right side of the vehicle.); and
classifying the side impact crash event as a pole side impact crash event in response to determining a comparatively low ACU_Y_Rel_Vel in relation to the ACU_X_Rel_Vel (see at least Foo, Fig. 4 & para. [0045]: In particular, in FIG.4, the event classification function monitors LBX-SIS Rel Vel values as a function of RBX-SIS Rel Vel values. Again, these velocity values are determined from the acceleration sensor signal values such as by integration. If the determine velocity values fall into area 100, the base deployment algorithm 86 will be used to control deployment of the restraining devices 24, 30, and 32. If the determined values fall into areas 102, 104, or 106, the enhanced deployment algorithm 88 will be OR'ed with the base deployment algorithm to control deployment of the restraining devices 24 and AND'ed with the base deployment algorithm to control deployment of the side curtains 30, 32. both resulting in a quicker TTF (time-to-fire or time-to-de ploy) as described in more detail below. The values falling within area 102 indicate (i.e., classified as) the vehicle event is a left side high speed angular crash event, a small overlap crash event, or a crash event into an offset deformable barrier (“ODB) by the left side of the vehicle. The values falling within area 104 indicate (i.e., classified as) the event is a high speed crash into a front rigid barrier (“FRB) or into an ODB. The values falling within the area 106 indicate (i.e., classified as) the event is a right side high speed angular crash event, a small overlap crash event, or a crash event into an ODB by the right side of the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of classifying the side impact crash event as a barrier side impact crash event in response to determining a comparatively high ACU_Y_Rel_Vel in relation to the ACU_X_Rel_Vel; and classifying the side impact crash event as a pole side impact crash event in response to determining a comparatively low ACU_Y_Rel_Vel in relation to the ACU_X_Rel_Vel  of Foo in order to provide multi-region enhanced discrimination of vehicle crash events using an event classification arrangement that can discriminate a high speed frontal rigid barrier impact event, an offset deformable barrier impact event, an oblique angular frontal rigid barrier impact event, and a small/narrow overlap impact event (see at least Foo, para. [0002]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Mampe, further in view of Foo.
As per claim 7 Yoshida does not explicitly disclose
wherein discriminating the pole side impact crash event from the barrier side impact crash event comprises discriminating the pole crash event from the barrier side impact crash event on an impact side of the vehicle by:
measuring via an impact side sensor (LBP_SIS) an impact side X-axis acceleration (LBP_SIS_X) and an impact side Y-axis acceleration (LBP_SIS_Y);
determining from LBP_SIS_X an impact side X-axis relative displacement (LBP_X_Rel_Displ);

comparing LBP_X_Rel_Displ to LBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event on the impact side of the vehicle.
Foo teaches
wherein discriminating the pole side impact crash event from the barrier side impact crash event comprises discriminating the pole crash event from the barrier side impact crash event on an impact side of the vehicle by:
measuring via an impact side sensor (LBP_SIS) an impact side X-axis acceleration (LBP_SIS_X) and an impact side Y-axis acceleration (LBP_SIS_Y) (see at least Foo, para. [0033]: A remote located passenger's multi-axis satellite sensor (“MAS) 80 is mounted on the passenger's side of the vehicle Such as at the passenger's side B-pillar and includes an X-direction side-impact-satellite (“SIS) sensor 82 and a Y-direction side-impact-satellite (“SIS) sensor 83. The SIS sensor 82 provides a crash acceleration signal designated as RBX-SIS having frequency and amplitude characteristics indicative of crash acceleration in the X-direction. The SIS sensor 83 provides a crash acceleration signal designated as RBY-SIS having frequency and amplitude characteristics indicative of crash acceleration in the Y-direction.);
determining from LBP_SIS_X an impact side X-axis relative displacement (LBP_X_Rel_Displ) (see at least Foo, para. [0049]: The RBX-SIS Rel Displ values are displacement values (double integral of acceleration) determined from the RBX-SIS sensor 82.);
determining from LBP_SIS_Y an impact side Y-axis relative velocity (LBP_Y_Rel_Vel) (see at least Foo, para. [0045]: In particular, in FIG.4, the event classification function monitors LBX-SIS Rel Vel values as a function of RBX-SIS Rel Vel values. Again, these velocity values are determined from the acceleration sensor signal values such as by integration. If the determine velocity values fall into area 100, the base deployment algorithm 86 will be used to control deployment of the restraining devices 24, 30, and 32.); and
comparing LBP_X_Rel_Displ to LBP_Y_Rel_Vel to classify a impact crash event as a side impact crash event or a barrier impact crash event on the impact side of the vehicle (see at least Foo, Fig. 7 & para. [0048]: FIG. 7, the event classification function monitors LBX-SIS Rel Vel values as a function of LBX-SIS Rel Displ values. The determine values falling within area 130 means that there is no M-RED left asymmetric crash event occurring and the base deployment algorithm 86 will be used to control deployment of the restraining devices 24, 30, and 32. If the determined values fall into areas 132, 134, or 136, the enhanced deployment algorithm 88 will be OR'ed with the base deployment algorithm to control deployment of the restraining devices 24 and AND'ed with the base deployment algorithm to control deployment of the side curtains 30, 32. both resulting in a quicker TTF. The values falling within area 136 indicate (i.e., classified as) the event is a left side high speed angular crash event or a crash event into an ODB.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of measuring via an impact side sensor (LBP_SIS) an impact side X-axis acceleration (LBP_SIS_X) and an impact side Y-axis acceleration (LBP_SIS_Y), determining from LBP_SIS_X an impact side X-axis relative displacement (LBP_X_Rel_Displ); determining from LBP_SIS_Y an impact side Y-axis relative velocity (LBP_Y_Rel_Vel) of Foo in order to provide multi-region enhanced discrimination of vehicle crash events using an event classification arrangement that can 
Mampe teaches
classify a side impact crash event as an pole side impact crash event or a barrier side impact crash event (see at least Mampe, para. [0040]: Because the SRS control unit 10 is not located in the traditional position(s) (i.e., under/behind the instrument panel 74, under/behind the center console 75, and/or in or on the floor tunnel 73 in a frontward area of the vehicle), there is an opportunity to utilize these now vacant traditional position(s) to include sensors or other devices that can improve the speed, accuracy, etc., of the SRS. In particular, a multi-axis satellite sensor 25 can be located in these traditional position(s) to further improve front crash performance for the SRS control unit 10. In addition, the rearward position of the SRS control unit 10 in this embodiment improves its ability to detect side pole or barrier impacts (i.e., side impacts against an object 81). The signal strength from the side impact sensor(s) 22 is improved. In addition, time may be reduced in which the signal propagates via the cross member 72b to the SRS control unit 10 when a side sensor is located in the SRS control unit 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of classify a side impact crash event as an pole side impact crash event or a barrier side impact crash event of Mampe in order to improve front crash performance (see at least Mampe, para. [0040]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Mampe, further in view of Foo, further in view of Miyata.
As per claim 8 Yoshida does not explicitly disclose
wherein comparing LBP_X_Rel_Displ to LBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event on the impact side of the vehicle comprises:
classifying the side impact crash event as a barrier side impact crash event in response to determining that the compared LBP_X_Rel_Displ to LBP_Y_Rel_Vel exceeds a normal threshold; and
classifying the side impact crash event as a pole side impact crash event in response to determining that the compared LBP_X_Rel_Displ to LBP_Y_Rel_Vel exceeds a pole threshold.
Foo teaches
wherein comparing LBP_X_Rel_Displ to LBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event on the impact side of the vehicle comprises:
classifying the side impact crash event as a barrier side impact crash event in response to determining that the compared LBP_X_Rel_Displ to LBP_Y_Rel_Vel exceeds a normal threshold (see at least Foo, Fig. 7 & para. [0048]: FIG. 7, the event classification function monitors LBX-SIS Rel Vel values as a function of LBX-SIS Rel Displ values. . If the determined values fall into areas 132, 134, or 136, the enhanced deployment algorithm 88 will be OR'ed with the base deployment algorithm to control deployment of the restraining devices 24 and AND'ed with the base deployment algorithm to control deployment of the side curtains 30, 32. both resulting in a quicker TTF. The values falling within area 132 indicate (i.e., classified as) the vehicle event is a left partial overlap asymmetric crash event. The values falling within area 134 indicated (i.e., classified as) the vehicle event is a left side high speed Small overlap crash event or an angular crash event by the left side of the vehicle. The values falling within area 136 indicate (i.e., classified as) the event is a left side high speed angular crash event or a crash event into an ODB. para. [0058]: The left partial overlap asymmetric impact determination is further AND'ed with a determination if values are located in areas 128 AND 136 in AND function 188. If the output of AND function 188 is HIGH, a left ODB event is determined to be occurring. This is referred to as M-RED 8 Left ODB Action 189.); and
classifying the side impact crash event as a side impact crash event in response to determining that the compared LBP_X_Rel_Displ to LBP_Y_Rel_Vel exceeds a threshold (see at least Foo, Fig. 7 & para. [0048]: FIG. 7, the event classification function monitors LBX-SIS Rel Vel values as a function of LBX-SIS Rel Displ values. . If the determined values fall into areas 132, 134, or 136, the enhanced deployment algorithm 88 will be OR'ed with the base deployment algorithm to control deployment of the restraining devices 24 and AND'ed with the base deployment algorithm to control deployment of the side curtains 30, 32. both resulting in a quicker TTF. The values falling within area 132 indicate (i.e., classified as) the vehicle event is a left partial overlap asymmetric crash event. The values falling within area 134 indicated (i.e., classified as) the vehicle event is a left side high speed Small overlap crash event or an angular crash event by the left side of the vehicle. The values falling within area 136 indicate (i.e., classified as) the event is a left side high speed angular crash event or a crash event into an ODB. para. [0058]: The left partial overlap asymmetric impact determination is further AND'ed with a determination if values are located in areas 128 AND 136 in AND function 188. If the output of AND function 188 is HIGH, a left ODB event is determined to be occurring. This is referred to as M-RED 8 Left ODB Action 189.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of measuring via an impact side sensor (LBP_SIS) an impact side X-axis acceleration (LBP_SIS_X) and an impact side Y-axis acceleration (LBP_SIS_Y), determining from LBP_SIS_X an impact side X-axis relative displacement (LBP_X_Rel_Displ); determining from LBP_SIS_Y an impact side Y-axis relative velocity (LBP_Y_Rel_Vel) of Foo in order to provide multi-region enhanced discrimination of vehicle crash events using an event classification arrangement that can discriminate a high speed frontal rigid barrier impact event, an offset deformable barrier impact event, an oblique angular frontal rigid barrier impact event, and a small/narrow overlap impact event (see at least Foo, para. [0002]).
Miyata teaches
a pole threshold (see at least Miyata, para. [0116]: The pole collision threshold generation unit 61 is configured to generate the “pole collision threshold” that changes as represented by a solid straight line L2 in FIG. 7.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of a pole threshold of Miyata in order to more precisely discriminate between collision forms, thereby carrying out more appropriate activation control (see at least Miyata, para. [0009]).

Claims 9 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Mampe, further in view of Foo, in view of Miyata, further in view of JP 2009214726A1 (“Osaki”).
As per claim 9 Yoshida does not explicitly disclose

Osaki teaches
wherein comparing LBP_X_Rel_Displ to LBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event further comprises determining whether a safing function for a non-impact side of the vehicle permits the classification (see at least Osaki, para. [0065-0066]: In the present embodiment, the example in which the unit sensor 16 and the side impact sensors 18FL and 18FR are used in combination for the safing determination has been described. However, the unit sensor 16 and the side impact sensors 18FL and 18FR are combined to perform the safing determination. The unit sensor 16 and the side impact sensors 18RL and 18RR may be combined to perform safing determination, and the OR of the safing determination results for the two combinations may be taken as the final safing determination result. Further, when a failure or the like occurs in the communication cable connecting the side impact sensor 18FR or 18FL and the control unit 2, and the control unit 2 cannot acquire the acceleration from the side impact sensor 18FR or 18FL, the side impact sensor The acceleration detected by 18RR or 18RL may be used as a noncollision side impact sensor to make a safing determination.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of wherein comparing LBP_X_Rel_Displ to LBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event further comprises determining 

As per claim 12 Yoshida does not explicitly disclose
wherein comparing RBP_X_Rel_Displ to RBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event further comprises determining whether a safing function for an impact side of the vehicle permits the classification
Osaki teaches
wherein comparing RBP_X_Rel_Displ to RBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event further comprises determining whether a safing function for an impact side of the vehicle permits the classification (see at least Osaki, para. [0032]: FIG. 3 is a diagram illustrating a sensor used in safing determination according to an embodiment of the present invention. As shown in FIG. 3, when determining the right side collision, the unit sensor 16 and the left front side impact sensor 18FL are used for the safing determination. When determining the left side collision, the unit sensor 16 and the right front side impact sensor 18FR are used for the safing determination.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of wherein comparing RBP_X_Rel_Displ to RBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event further comprises determining .

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Mampe, in view of Miyata, further in view of Foo.
As per claim 10 Yoshida does not explicitly disclose
wherein discriminating the pole side impact crash event from the barrier side impact crash event comprises discriminating the pole crash event from the barrier side impact crash event on an impact side of the vehicle by:
measuring via an non-impact side sensor (RBP_SIS) an non-impact side X-axis acceleration (RBP_SIS_X) and an non-impact side Y-axis acceleration (RBP_SIS_Y);
determining from RBP_SIS_X a non-impact side X-axis relative displacement (RBP_X_Rel_Displ);
determining from RBP_SIS_Y a non-impact side Y-axis relative velocity (RBP_Y_Rel_Vel); and
comparing RBP_X_Rel_Displ to RBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event on the impact side of the vehicle.
Miyata teaches

measuring via an non-impact side sensor (RBP_SIS) an non-impact side X-axis acceleration (RBP_SIS_X) and an non-impact side Y-axis acceleration (RBP_SIS_Y) (see at least Miyata, para. [0195]: the “widthwise direction acceleration GRy and the front/rear acceleration GRx” detected by the front right sensor 42 are used to discriminate the collision form out of the offset collision, the small overlap collision, the oblique collision, an oblique side collision, and a side collision in addition to the collision form discrimination for the respective first to fourth devices (a discrimination of the collision form by means of the discrimination map A). & para. [0197]: A sensor on the side on which the neighboring portion of one of the front left sensor 41 and the front right sensor 42 collides with the barrier is referred to as a collision side sensor, and a sensor on the side on which the neighboring portion of one of the front left sensor 41 and the front right sensor 42 does not collide with the barrier is referred to as a counter collision side sensor.);
determining from RBP_SIS_X a non-impact side X-axis relative displacement (RBP_X_Rel_Displ) (see at least Miyata, para. [0196]: Similarly, the ECU 45 of the fifth device is configured to substantially calculate second-order integral of (configured to add up) the “widthwise direction acceleration GRy and the front/rear acceleration GRx” detected by the front right sensor 42 with respect to the time t, thereby respectively calculating the “widthwise direction movement amount SRy and a front/rear movement amount SRx” of the vehicle body portion to which the front right sensor 42 is mounted.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of measuring via an non-impact side sensor (RBP_SIS) an non-impact side X-axis acceleration (RBP_SIS_X) and an non-impact side Y-axis acceleration (RBP_SIS_Y), determining from RBP_SIS_X a non-impact side X-axis relative displacement (RBP_X_Rel_Displ) of Miyata in order to more precisely discriminate between collision forms, thereby carrying out more appropriate activation control (see at least Miyata, para. [0009]).
Foo teaches
determining from RBP_SIS_Y an impact side Y-axis relative velocity (RBP_Y_Rel_Vel) (see at least Foo, para. [0045]: In particular, in FIG.4, the event classification function monitors LBX-SIS Rel Vel values as a function of RBX-SIS Rel Vel values. Again, these velocity values are determined from the acceleration sensor signal values such as by integration. If the determine velocity values fall into area 100, the base deployment algorithm 86 will be used to control deployment of the restraining devices 24, 30, and 32.); and
comparing RBP_X_Rel_Displ to RBP_Y_Rel_Vel to classify an impact crash event as an impact crash event or a barrier side impact crash event on the impact side of the vehicle (see at least Foo, Fig. 7 & para. [0048]: FIG. 7, the event classification function monitors LBX-SIS Rel Vel values as a function of LBX-SIS Rel Displ values. The determine values falling within area 130 means that there is no M-RED left asymmetric crash event occurring and the base deployment algorithm 86 will be used to control deployment of the restraining devices 24, 30, and 32. If the determined values fall into areas 132, 134, or 136, the enhanced deployment algorithm 88 will be OR'ed with the base deployment algorithm to control deployment of the restraining devices 24 and AND'ed with the base deployment algorithm to control deployment of the side curtains 30, 32. both resulting in a quicker TTF. The values falling within area 136 indicate (i.e., classified as) the event is a left side high speed angular crash event or a crash event into an ODB.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of determining from RBP_SIS_Y a non-impact side Y-axis relative velocity (RBP_Y_Rel_Vel) and comparing RBP_X_Rel_Displ to RBP_Y_Rel_Vel to classify a impact crash event as an impact crash event or a barrier side impact crash event on the impact side of the vehicle of Foo in order to provide multi-region enhanced discrimination of vehicle crash events using an event classification arrangement that can discriminate a high speed frontal rigid barrier impact event, an offset deformable barrier impact event, an oblique angular frontal rigid barrier impact event, and a small/narrow overlap impact event (see at least Foo, para. [0002]).
Mampe teaches
classify a side impact crash event as an pole side impact crash event or a barrier side impact crash event (see at least Mampe, para. [0040]: Because the SRS control unit 10 is not located in the traditional position(s) (i.e., under/behind the instrument panel 74, under/behind the center console 75, and/or in or on the floor tunnel 73 in a frontward area of the vehicle), there is an opportunity to utilize these now vacant traditional position(s) to include sensors or other devices that can improve the speed, accuracy, etc., of the SRS. In particular, a multi-axis satellite sensor 25 can be located in these traditional position(s) to further improve front crash performance for the SRS control unit 10. In addition, the rearward position of the SRS control unit 10 in this embodiment improves its ability to detect side pole or barrier impacts (i.e., side impacts against an object 81). The signal strength from the side impact sensor(s) 22 is improved. In addition, time may be reduced in which the signal propagates via the cross member 72b to the SRS control unit 10 when a side sensor is located in the SRS control unit 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of classify a side impact crash event as an pole side impact crash event or a barrier side impact crash event of Mampe in order to improve front crash performance (see at least Mampe, para. [0040]).

As per claim 11 Yoshida does not explicitly disclose
wherein comparing RBP_X_Rel_Displ to RBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event on the impact side of the vehicle comprises:
classifying the side impact crash event as a barrier side impact crash event in response to determining that the compared RBP_X_Rel_Displ to RBP_Y_Rel_Vel exceeds a normal threshold; and
classifying the side impact crash event as a pole side impact crash event in response to determining that the compared RBP_X_Rel_Displ to RBP_Y_Rel_Vel exceeds a pole threshold.
Foo teaches
wherein comparing RBP_X_Rel_Displ to RBP_Y_Rel_Vel to classify a side impact crash event as a pole side impact crash event or a barrier side impact crash event on the impact side of the vehicle comprises:
classifying the side impact crash event as a barrier side impact crash event in response to determining that the compared RBP_X_Rel_Displ to RBP_Y_Rel_Vel exceeds a normal threshold (see at least Foo, Fig. 7 & para. [0048]: FIG. 7, the event classification function monitors LBX-SIS Rel Vel values as a function of LBX-SIS Rel Displ values. . If the determined values fall into areas 132, 134, or 136, the enhanced deployment algorithm 88 will be OR'ed with the base deployment algorithm to control deployment of the restraining devices 24 and AND'ed with the base deployment algorithm to control deployment of the side curtains 30, 32. both resulting in a quicker TTF. The values falling within area 132 indicate (i.e., classified as) the vehicle event is a left partial overlap asymmetric crash event. The values falling within area 134 indicated (i.e., classified as) the vehicle event is a left side high speed Small overlap crash event or an angular crash event by the left side of the vehicle. The values falling within area 136 indicate (i.e., classified as) the event is a left side high speed angular crash event or a crash event into an ODB. para. [0058]: The left partial overlap asymmetric impact determination is further AND'ed with a determination if values are located in areas 128 AND 136 in AND function 188. If the output of AND function 188 is HIGH, a left ODB event is determined to be occurring. This is referred to as M-RED 8 Left ODB Action 189.); and
classifying the side impact crash event as a pole side impact crash event in response to determining that the compared RBP_X_Rel_Displ to RBP_Y_Rel_Vel exceeds a threshold  (see at least Foo, Fig. 7 & para. [0048]: FIG. 7, the event classification function monitors LBX-SIS Rel Vel values as a function of LBX-SIS Rel Displ values. . If the determined values fall into areas 132, 134, or 136, the enhanced deployment algorithm 88 will be OR'ed with the base deployment algorithm to control deployment of the restraining devices 24 and AND'ed with the base deployment algorithm to control deployment of the side curtains 30, 32. both resulting in a quicker TTF. The values falling within area 132 indicate (i.e., classified as) the vehicle event is a left partial overlap asymmetric crash event. The values falling within area 134 indicated (i.e., classified as) the vehicle event is a left side high speed Small overlap crash event or an angular crash event by the left side of the vehicle. The values falling within area 136 indicate (i.e., classified as) the event is a left side high speed angular crash event or a crash event into an ODB. para. [0058]: The left partial overlap asymmetric impact determination is further AND'ed with a determination if values are located in areas 128 AND 136 in AND function 188. If the output of AND function 188 is HIGH, a left ODB event is determined to be occurring. This is referred to as M-RED 8 Left ODB Action 189.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of measuring via an impact side sensor (LBP_SIS) an impact side X-axis acceleration (LBP_SIS_X) and an impact side Y-axis acceleration (LBP_SIS_Y), determining from LBP_SIS_X an impact side X-axis relative displacement (LBP_X_Rel_Displ); determining from LBP_SIS_Y an impact side Y-axis relative velocity (LBP_Y_Rel_Vel) of Foo in order to provide multi-region enhanced discrimination of vehicle crash events using an event classification arrangement that can discriminate a high speed frontal rigid barrier impact event, an offset deformable barrier impact event, an oblique angular frontal rigid barrier impact event, and a small/narrow overlap impact event (see at least Foo, para. [0002]).
Miyata teaches
a pole threshold (see at least Miyata, para. [0116]: The pole collision threshold generation unit 61 is configured to generate the “pole collision threshold” that changes as represented by a solid straight line L2 in FIG. 7.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of a pole .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of US 2018/0111574A1 (“Okamura”).
As per claim 13 Yoshida does not disclose
wherein identifying the pole side impact crash event comprises discriminating a rear pole side impact crash event from a front side pole or front barrier impact crash event.
Okamura teaches
wherein identifying the pole side impact crash event comprises discriminating a rear pole side impact crash event from a front side pole or front barrier impact crash event (see at least Okamura, para. [0070-0071]: As shown in FIG. 5, in the present embodiment, a plurality of areas concerning the collision position is set on the map in response to various combinations (i.e., the directions of various vectors A) of a value showing the size of behaviors of the vehicle M and a value showing the deformation amount of the vehicle M. The plurality of areas includes, for example, an engine room area B1, a front seat occupant area B2, a rear seat occupant area B3, a fuel tank area B4, a trunk room area B5 and the like. And, the collision determination section 12 determines the collision position in the vehicle M based on a combination of the value showing the size of behaviors of the vehicle M (value based on the detection result of the X-direction acceleration sensor 21b or the value based on the detection result of the yaw rate sensor 28c) and the value showing the deformation amount of the vehicle M (value based on the detection result of the Y-direction acceleration sensor 21a). Namely, the collision determination section 12 determines the collision position in the vehicle M by the direction (inclination) of the vector A on the map shown by the combination of the value showing the size of behaviors of the vehicle M and the value showing the deformation amount of the vehicle M. For example, in the case where the combination (the end point of the vector A) of the value showing the size of behaviors of the vehicle M and the value showing the deformation amount of the vehicle M is located in the front seat occupant area B2 on the map, the collision determination section 12 determines that the collision has occurred near a front seat in the vehicle M. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of wherein identifying the pole side impact crash event comprises discriminating a rear pole side impact crash event from a front side pole or front barrier impact crash event of Okamura in order for occupants to be protected at a higher level by effectively performing the operation of the occupant protection member (see at least Okamura, para. [0023]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Okamura, in view of Miyata, in view of Fujita, further in view of US 2016/0137152A1 (“Park”).
As per claim 14 Yoshida does not explicitly disclose
wherein discriminating the rear pole side impact crash event from a front side impact crash event and from a barrier side impact crash event comprises:
measuring via a satellite safety sensor (SSS) a vehicle Y-axis acceleration (SSS_Y);
measuring via an airbag ECU (ACU) a vehicle Y-axis acceleration (ACU_Y);
determining from SSS_Y a vehicle Y-axis relative velocity (SSS_Y_Rel_Vel);
determining from ACU_Y a vehicle Y-axis relative velocity (ACU_Y_Rel_Vel); and

Miyata teaches
wherein discriminating the rear pole side impact crash event from a front side impact crash event and from a barrier side impact crash event comprises:
measuring via an airbag ECU (ACU) a vehicle Y-axis acceleration (ACU_Y) (see at least Miyata, para. [0072]: The first device includes a front left sensor (front left side acceleration sensor) 41, a front right sensor (front right side acceleration sensor) 42, a floor sensor (floor acceleration sensor) 43, other sensors 44 (for example, a vehicle velocity sensor, not shown in FIG. 1) and an airbag ECU (activation control ECU) 45. & para. [0074-0075]: The front left sensor 41 is configured to detect an acceleration in the vehicle front-rear direction acting on the front left sensor 41 itself (hereinafter referred to as “front/rear acceleration GLx”). The front/rear acceleration GLx is set to represent an acceleration toward a vehicle rear direction as a positive value. The front left sensor 41 is configured to further detect an acceleration in the vehicle widthwise direction acting on the front left sensor 41 itself (hereinafter referred to as “widthwise direction acceleration GLy” or “first lateral acceleration GLy”). The widthwise direction acceleration GLy is set to represent an acceleration toward an inside of the vehicle (namely, a right direction with respect to a forward direction of the vehicle) as a positive value. & para. [0081]: The airbag ECU 45 (hereinafter also simply referred to as “ECU 45”) is fixed to the floor constituting the cabin. The ECU 45 is connected to the front left sensor 41, the front right sensor 42 and the floor sensor 43, and is configured to receive the respective accelerations detected by those sensors.);
(see at least Miyata, Fig. 4A & para. [0103-0105]: As described above, the locus of the point P draws a waveform specific to each of the collision forms. The first device is configured to identify the collision form based on this viewpoint. That is, a “discrimination map A (collision form identification map)” illustrated in FIG. 4A is generated in advance, and the discrimination map A is stored in the ROM of the ECU 45. This discrimination map A is a map having the same axes as those of the discrimination map A of FIG. 3, and regions corresponding to the collision forms are set in advance in the discrimination map A. It should be noted that a front pole collision, a right side offset pole collision and a left side offset pole collision are treated as “pole collision” in the first device. Further, the right side offset collision and the left side offset collision are treated as “offset collision”. The right side small overlap collision and the left side small overlap collision are treated as “small overlap collision”, and the right side oblique collision and the left side oblique collision are treated as “oblique collision”. The ECU 45 is configured to monitor in which region of the discrimination map A the point P= (SLy,SRy) exists, and determine that the collision form is “a collision corresponding to the region in which the point P exists”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of wherein discriminating the rear pole side impact crash event from a front side impact crash event and from a barrier side impact crash event comprise, measuring via an airbag ECU (ACU) a vehicle Y-axis acceleration (ACU_Y), comparing SLy_Rel_Vel to SRy_Rel_Vel to classify a side impact crash event as rear pole side impact crash or a front side impact crash event of Miyata in 
Fujita teaches
measuring via a BS_Y a vehicle Y-axis acceleration (BS_Y) (see at least Fujita, col. 25 lines 50-60: As shown in FIG. 22, the integration unit 94 in the threshold variation pattern changing unit 92 integrates the measurements Gx and Gy output from the biaxial sensor 90 (that is, the decelerations in the directions x and y) once with respect to the time t, so as to yield an integral intg.Gxdt in the direction x and an integral intg.Gydt in the direction y. The value obtained by integrating the deceleration once with respect to the time t represents the velocity v of a non-stationary object in the vehicle as mentioned above, and the integrals .intg.Gxdt and .intg.Gydt thus respectively denote the velocities of the non-stationary object in the direction x and in the direction y.);
determining from BS_Y a vehicle Y-axis relative velocity (BS_Y_Rel_Vel) (see at least Fujita, col. 25 lines 50-60: As shown in FIG. 22, the integration unit 94 in the threshold variation pattern changing unit 92 integrates the measurements Gx and Gy output from the biaxial sensor 90 (that is, the decelerations in the directions x and y) once with respect to the time t, so as to yield an integral intg.Gxdt in the direction x and an integral intg.Gydt in the direction y. The value obtained by integrating the deceleration once with respect to the time t represents the velocity v of a non-stationary object in the vehicle as mentioned above, and the integrals .intg.Gxdt and .intg.Gydt thus respectively denote the velocities of the non-stationary object in the direction x and in the direction y.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of measuring 
Park teaches
determining from ACU_Y a vehicle Y-axis relative velocity (ACU_Y_Rel_Vel) (see at least Park, para. [0015-0016]: The control unit may calculate a speed and a speed change of the first side two-axis sensor using a Y-axis acceleration value obtained by the first side two-axis sensor, calculates speed of the second side two-axis sensor using a Y-axis acceleration value obtained by the second side two-axis sensor, and determines whether the vehicle passenger is in the broadside collision situation, using the speed and the speed change of the first side two-axis sensor and the speed of the second side two-axis sensor. The control unit may calculate a speed and a speed change of the first side two-axis sensor using a Y-axis acceleration value obtained by the first side two-axis sensor, calculates speed of the second side two-axis sensor using the Y-axis acceleration value obtained by the second side two-axis sensor, calculates a plural threshold values using the speed of the second side two-axis sensor, and determines that the vehicle passenger is in the broadside collision situation when the speed and the speed change of the first side two-axis sensor are equal to or higher than the threshold values, and average deceleration of the front two-axis sensor or average deceleration of the second side two-axis sensor are higher than predetermined safing threshold value. & para. [0080-0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Foo.
As per claim 17 Yoshida discloses
further comprising:
a satellite safety sensor (SSS) configured to be mounted in a roof of the vehicle along a vehicle Y-axis above rear row seating in the vehicle (see at least Yoshida, para. [0126]: Specifically, for example, a satellite collision sensor 16 may be provided at each of the right and left side-members 6. Further, the satellite collision sensor 16 may be provided in the middle part in the vehicle overall length direction, for example, at or near a position corresponding to the B pillar (not shown). Further, the satellite collision sensor 16 may be provided in the rear part in the vehicle overall length direction, for example, at or near a position corresponding to the C-pillar (not shown).); and
an airbag control unit (ACU) configured to be mounted in an instrument panel of the vehicle along the vehicle Y-axis (see at least Yoshida, para. [0032]: The driving control device 12 has a box-shaped housing and positioned on the vehicle center line L in a plan view.), 
wherein the controller is implemented in the ACU and wherein the SSS is configured to communicate with the ACU (see at least Yoshida, para. [0032]: The driving control device 12 includes a built-in collision sensor 12a inside the housing. The built-in collision sensor 12a is a collision sensor built in the driving control device 12, and is configured to detect a collision between the vehicle 1 and an object B. The built-in collision sensor 12a is a uniaxial acceleration sensor, also called a floor G sensor, and is configured to generate an output corresponding to the longitudinal acceleration acting on the vehicle 1. & para. [0035-0036]: Further, the vehicle 1 is provided with a satellite collision sensor 16 and an electromagnetic wave radar sensor 17. The satellite collision sensor 16 is a collision sensor provided separately from the driving control device 12, and is connected to the driving control device 12 via the above mentioned in-vehicle safety system network. The electromagnetic wave radar sensor 17 is connected to the driving control device 12 via an in-vehicle network conforming to a certain communication standard such as CAN.).
Yoshida does not explicitly disclose
a left B-pillar side impact sensor (LBP_SIS) configured to be mounted on a left B-pillar of the vehicle;
a right B-pillar side impact sensor (RBP_SIS) configured to be mounted on a right B-pillar of the vehicle;
wherein the controller is implemented in the ACU and wherein the LBP_SIS, RBP_SIS, and SSS is configured to communicate with the ACU.
Foo discloses
a left B-pillar side impact sensor (LBP_SIS) configured to be mounted on a left B-pillar of the vehicle (see at least Foo, Fig. 1 & para. [0030-0033]: The MAS sensor 72 includes two side-impact-satellite (“SIS”) crash acceleration sensors for sensing crash acceleration in the X-direction (sensor 74) and the Y-direction (sensor 78). The SIS sensor 74 provides a crash acceleration signal designated as LBX-SIS and the SIS sensor 78 provides a crash acceleration signal designated as LBY-SIS, both having frequency and amplitude characteristics indicative of crash acceleration in the X-axis direction and the Y-axis, respectively. These output signals are also connected to the ACU 40 for processing and evaluation.);
a right B-pillar side impact sensor (RBP_SIS) configured to be mounted on a right B-pillar of the vehicle (see at least Foo, Fig. 1 & para. [0030-0033]: A remote located passenger's multi-axis satellite sensor (“MAS”) 80 is mounted on the passenger's side of the vehicle such as at the passenger's side B-pillar and includes an X-direction side-impact-satellite (“SIS”) sensor 82 and a Y-direction side-impact-satellite (“SIS”) sensor 83. The SIS sensor 82 provides a crash acceleration signal designated as RBX-SIS having frequency and amplitude characteristics indicative of crash acceleration in the X-direction. The SIS sensor 83 provides a crash acceleration signal designated as RBY-SIS having frequency and amplitude characteristics indicative of crash acceleration in the Y-direction. These output signals are also connected to the ACU 40 for processing and evaluation.);
wherein the controller is implemented in the ACU and wherein the LBP_SIS, RBP_SIS, and SSS is configured to communicate with the ACU (see at least Foo, Fig. 1 & para. [0030-0033]: These output signals of the CZS 64, 66, 68, and 70 are connected to the ACU 40 for processing and evaluation. The SIS sensor 74 provides a crash acceleration signal designated as LBX-SIS and the SIS sensor 78 provides a crash acceleration signal designated as LBY-SIS, both having frequency and amplitude characteristics indicative of crash acceleration in the X-axis direction and the Y-axis, respectively. These output signals are also connected to the ACU 40 for processing and evaluation. The SIS sensor 83 provides a crash acceleration signal designated as RBY-SIS having frequency and amplitude characteristics indicative of crash acceleration in the Y-direction. These output signals are also connected to the ACU 40 for processing and evaluation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teaching of a left B-pillar side impact sensor (LBP_SIS) configured to be mounted on a left B-pillar of the vehicle, a right B-pillar side impact sensor (RBP_SIS) configured to be mounted on a right B-pillar of the vehicle, wherein the controller is implemented in the ACU and wherein the LBP_SIS, RBP_SIS, and SSS is configured to communicate with the ACU of Foo in order to provide multi-region enhanced discrimination of vehicle crash events using an event classification arrangement that can discriminate a high speed frontal rigid barrier impact event, an offset deformable barrier impact event, an oblique angular frontal rigid barrier impact event, and a small/narrow overlap impact event (see at least Foo, para. [0002]).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668